Citation Nr: 1242688	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  05-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than bipolar disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1961 to February 1967.  He served in Vietnam from December 1966 to February 1967.  He also served in the U.S. Air Force Reserve in March 1967, and in the Army National Guard of Kentucky from January 1976 to September 1977.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2009, the Board remanded the claim of entitlement to service connection for PTSD to the agency of original jurisdiction (AOJ) for additional development.

In its March 2009 remand, the Board characterized the Veteran's claim for service connection for psychiatric disability as limited to PTSD.  In this regard, the Board noted in June 2012 that the Veteran's former representative, in January 2007, expressly withdrew a claim for service connection for bipolar disorder.  38 C.F.R. § 20.204.  The Board also noted, however, that the Veteran has been diagnosed with psychiatric disabilities other than PTSD and bipolar disorder, to include a mood disorder.  Accordingly, and in consideration of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board had recharacterized in June 2012 the Veteran's psychiatric claim as set forth above, on the title page.  In June 2012, the Board remanded the claim again for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Board remanded the claim to, among other things, request records from the Louisville VA Medical Center since June 30, 2009.  The AMC only requested the records from that facility from August 20, 2009, forward.  The Board also directed the AMC to first obtain in-service mental health records and thereafter have the claims file reviewed by the VA psychologist who previously examined the Veteran in January 2008.  The appellant underwent a VA examination in February 2012, but the in-service mental health records were not received until April 2012.  Therefore, the VA examiner rendered a medical opinion on the etiology of the current psychiatric disorder without reviewing the in-service mental health records.  In light of the above, the AMC did not comply with the directives of the June 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Another VA medical opinion is necessary, and additional VA medical records must be obtained.

The AMC last requested records from the Lexington VA Medical Center (where the Veteran's psychiatric disorder is occasionally evaluated) in September 2010.  The AMC should request all records from that facility since September 2010.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all VA treatment records from the Lexington VA Medical Center from September 2010 to the present, and from the Louisville VA Medical Center from June 30, 2009, to August 19, 2009, and from June 2012 to the present.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, and after all records have been obtained, forward the claims folder to the February 2012 VA examiner to prepare a medical addendum to the examination report.  The February 2012 should review the claims folder.  The examiner should review all medical records, to include the 1966 in-service mental health treatment records, and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current psychiatric disorder is related to active service, to include the 1966 in-service mental health treatment.  The February 2012 VA examiner should review the current VA treatment records showing that the Veteran's treating psychiatrist has diagnosed the appellant with PTSD and explain whether he agrees with the treating psychiatrist's diagnosis of PTSD and if not, explain why in his opinion the claimant does not have PTSD.  If the February 2012 VA examiner is unavailable, the claims file should be reviewed by another psychologist and if necessary the Veteran should scheduled for another VA examination.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the development requested, the RO should review the medical opinion or, if applicable, examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the opinion or report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the AMC must readjudicate the issue on appeal.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


